Citation Nr: 0334722	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John W. Kim, Law Clerk




INTRODUCTION

The veteran had active military service from May 1951 to May 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the claim of service connection for prostate 
cancer, to include as due to exposure to ionizing radiation.  

The veteran was scheduled for a February 6, 2003, Travel 
Board hearing in Pittsburgh, Pennsylvania, but the veteran 
withdrew his request on the day of the hearing.  The record 
reflects that a hearing was held on February 6, 2003, in 
Pittsburgh, Pennsylvania, in front of a hearing officer.  


REMAND

The veteran contends, in essence, that his prostate cancer is 
the result of exposure to ionizing radiation during service.  
Specifically, the veteran contends that he received a higher 
dose of ionizing radiation than was recorded.  

A review of the record reveals that the veteran participated 
in two series of nuclear weapons tests: Operation IVY, 
conducted in 1952; and Operation CASTLE, conducted in 1954.  
The record also contains an undated statement by L. 
Freedberg, M.D., received by VA in July 2001, showing a 
diagnosis of prostate cancer that has metastasized to the 
pelvic lymph nodes.  Also of record is a May 2002 radiation 
dose assessment, completed by the Defense Threat Reduction 
Agency (DTRA), providing reconstructed dose estimates of 
ionizing radiation to which the veteran was exposed.  In 
addition, the record contains a July 2002 opinion by S. 
Mather, M.D., M.P.H., Chief Public Health and Environmental 
Hazards Officer, stating that, based on DTRA dose estimates 
and the fact that sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established, it is unlikely that the veteran's prostate 
cancer can be attributable to ionizing radiation in service.  

The Board observes that on May 8, 2003, the National Research 
Council (NRC) released a report concerning radiation dose 
reconstructions provided to VA by DTRA.  The report concluded 
that the existent methodology used to estimate radiation 
doses underestimates the upper bounds of doses, by as much as 
five times in some cases.  The Board observes that revised 
methodology has been developed.  As the veteran's 
reconstructed dose estimates provided to VA by DTRA do not 
clearly indicate that they were calculated using the revised 
methodology, the Board finds that a remand is necessary to 
have the RO obtain new dose estimates using the revised 
methodology.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that meets all VCAA notice 
obligations in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain from DTRA, or 
any appropriate office of the Department 
of Defense, new dose estimates using the 
revised methodology.  In this regard, the 
RO should send to DTRA, or the 
appropriate office, a copy of: the 
veteran's September 2001 response to an 
August 23, 2001, VA request for 
information; the veteran's service 
personnel records; the certificates 
showing that the veteran participated in 
Operations IVY and CASTLE; the fact 
sheets on Operations IVY and CASTLE 
produced by the Defense Nuclear Agency; 
and the May 2002 DTRA radiation dose 
assessment.  The RO should then proceed 
with additional development as required 
under 38 C.F.R. § 3.311, including 
forwarding the claim of entitlement to 
service connection for prostate cancer 
for review by the Under Secretary for 
Benefits.  

3.  If the benefit sought on appeal is 
not granted, the RO should issue to the 
veteran and his representative, if any, a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




